ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/16/21 wherein claims 1, 3, and 13 were amended.  In addition, the Examiner acknowledges receipt of the amendment filed 2/9/21.
	Note(s):  Claims 1-15 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a kit comprising a proton coated disposable reaction vial containing a sodium based buffering agent and a PSMA ligand of Formula R1-CO-R2-L-B-X as set forth in independent claim 1.

CLARIFICATION OF THE RECORD
It is duly noted that the pre-interview communication (PIC) was mailed on 5/5/21.  The response to the PIC was 2 months after the PIC was mailed and it was not in compliance with Full First Action Interview (FFAI) guidelines as a request for an interview was the only item submitted when the guidelines set forth that a proposed amendment and/or arguments were required.  On 8/16/21, a complete response to the PIC was filed (3 months after the Examiner’s PIC).  The response included an amendment and partial arguments (a response to the Examiner’s 103 rejection was not submitted.  Thus, the failure to timely file proposed claims amendments and/or 

APPLICANT’S ELECTION
Applicant’s election without traverse of the species below in the reply filed on 2/9/21 is acknowledged.  The restriction requirement is still deemed proper and is made FINAL.
	Applicant elected the species wherein DKFZ-PSMA-11 is the PSMA ligand (the compound of general Formula I, R1-CO-R2-L-B-X, wherein R1 is a glutamic acid residue; R2 is a lysine residue linked via its alpha amino group to the adjacent CO group; L is 6-aminohexanoic acid; the chelating agent B is HBED-CC; and X is absent; 68Ga as the radioactive isotope; and sodium formate as the sodium based buffering agent.
	Note(s):  The search was not extended beyond Applicant’s elected species because prior art was found which could be used to reject the claims.  Claims 1-15 read on the elected species.

IMPROPER MARKUSH REJECTION
Claims 1-15 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a 
The Markush grouping of independent claim 1 is improper because alternatives disclosed in the PSMA ligand of Formula R1-CO-R2-L-B-X as set forth in independent claim 1 defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The kit comprises a PSMA ligand having Formula R1-CO-R2-L-B-X wherein B is any chelating agent; X is absent or of the Formula L’R2’-CO-R1’; L and L’ are independently absent or any linker; R1 and R1’ are independently absent or an amino acid residue linked via any amino group to the adjacent -CO- group; R2 and R2’ are independently absent or any amino acid residue linked via an amino group to the adjacent -CO- group.  Thus, PSMA ligands do not contain a common core but is comprised of a wide variety of structures, optionally containing one or more heteroatom and carbon atom combinations (linear/branched as 
	In the instant case, if it is asserted that the claims share a common utility, namely, they are using for labeling a PSMA ligand with a radioactive isotope, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one PSMA to the other is a carbon-oxygen bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-oxygen bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of rings optionally containing one or more heteroatom connected directly or indirectly to the carbon-option bond does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
	Likewise, if it is asserted that the PSMA ligand contains R1 and R2 which are amino acids, it is noted that both R1 and R2 may be absent.  In addition, even though R1 and R2, when present, are amino acids, the presence of an amino acid is not an indication that a genus has a substantial structural feature because one amino acid does not determine the entire activity/function of the entire PSMA ligand and depending upon the amino acid selected may be an amino acid that falls within various categories including hydrophobic (Val, Leu, Ile, Met, and Pro), aromatic (Phe, Tyr, and Trp), amide (Asn and Gln), basic (His, Lys, and Arg), acidic (Asp and Glu), nucleophilic (Ser, Thr, and Cys), or small (Gly and Ala).  As a result, such a grouping would be repugnant to scientific classification because the presence of one or two amino acids alone is not 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that in the Formula R1-CO-R2-L-B-X that R1 and R2  are both amino acid.  Thus, a common core is present.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive.  While PSMA ligand contains R1 and R2 both R1 and R2 may be absent.  Thus, the absence of those variables does not result in the PSMA having a common core.  In addition, even though R1 and R2 may be present, they are any amino acid residue.  The presence of an amino acid is not an indication that a genus has a substantial structural feature because one (or two) amino acid(s) does/do not determine the entire activity/function of the entire PSMA ligand.  Also, the amino acid residues have different characteristics depending upon the amino acid selected.  For example, an amino acid may within various categories including hydrophobic (Val, Leu, Ile, Met, and Pro), aromatic (Phe, Tyr, and Trp), amide (Asn and Gln), basic (His, Lys, and Arg), acidic (Asp and Glu), nucleophilic (Ser, Thr, and Cys), or small (Gly and Ala).  As a result, the properties/characteristics of 

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15:  The claim recites the limitation "the general formula I".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1, line 2:  Should ‘117Lu’ be ‘177Lu’?  It appears that the claim contains a typographical error.

CLAIM NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does not further limit the kit of independent claim 1 by identifying the radioisotope because the radioisotope is not one of the kit components.  The radioisotope is a part of the intended use phrase of the kit (‘for labeling a PSMA ligand with a radioactive isotope selected from the group consisting of 68Ga, 117Lu, and 90Y).  Thus, the radiolabel does not further limit the reaction vial containing a sodium based buffering agent and PSMA.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al (US Patent No. 10,398,791) in view of Ashar-Oromieh et al (Eur. J. Nucl. Med. Mol. .
Eder et al disclose labeled inhibitors of prostate specific membrane antigen (PSMA) and their use as imaging agents and pharmaceutical agents in the treatment of prostate cancer (see entire document, especially, abstract; column 3, lines 1-5; column 7, lines 26-40).  In column 6, the chelator may be HEBED-CC (see the ‘chelator radial’ in the table).   Eder et al disclose some preferred compounds which include DKFZ-PSMA-617 (column 11, line 17; column 37); DKFZ-PSMA-617-1 (column 11, line 18; column 38).
The composition solutions for infusion or injection are preferably aqueous solutions/suspension which may be produced prior to use from lyophilized preparations used in combination with buffers (column 21, lines 28-41; column 44, claims 1 and 2).  Possible buffers that may be used to generate the aqueous solutions/suspensions include citrate, and balanced ionic solutions containing chloride and/or dicarbonate salts including calcium potassium, sodium, and magnesium (column 22, lines 22-37).  The compositions may be radiolabeled to be used as imaging agents or radiopharmaceuticals using radionuclides including 90Y, 68Ga, and 177Lu.  The radionuclides are complexed to the chelator (columns 21-22, bridging paragraph; column 43, lines 30-45).  Possible chelators that may be used also include DOTA, NOTA, NODAGA, DTPA, CHX-DTPA, PCT, Do3A (column 27, lines 21-22).
In Example 5, 68Ga was conjugated to a chelator using a sodium acetate buffer (columns 27-28, bridging paragraph).  The cell binding and internalization experiments 
Note(s):  Eder et al discloses all components of independent claim 1 with the exception of specifically stating that the vial is coated (review the entire document, especially, abstract; column 3, lines 1-5; column 7, lines 27-40; column 11, lines 16-18; these species are Applicant’s DKFZ-PSMA-617 and DKFZ-PSMA-617-1, respectively; column 21, lines 28-39; columns 21-22, bridging paragraph; column 22, lines 23-37; columns 27-28, Example 5; column 29, lines 20-22; column 32, Example 10; claim 37, first structure; claim 38, first structure; claim 42, first structure; claim 43, lines 31-45; and columns 44-49; claims 1-30).
Afshar-Oromieh et al disclose 68Ga-PSMA-HBED-CC (68Ga-DKFZ-PSMA-11) that is used in the diagnosis of recurrent prostate cancer (see entire document, especially, abstract; page 198; right column, first and second complete paragraphs).  Afshar-Oromieh et al discloses Applicant’s elected species, 68Ga-DKFZ-PSMA-11.  In addition, the document disclose 177Lu-DKFZ-PSMA-617 (another species encompassed by the instant invention) on page 205, left column, second complete paragraph.
Denmeade et al disclose methods and compositions for detecting cancer which target and deliver therapeutic drugs to cells that product prostate specific membrane antigen peptides (see entire document, especially, abstract).  In addition, the document discloses that it is well known in the art to use a coated vial to label peptides.  The vial 
Haisma discloses that coating a vial is well known in the art (e.g., coating vials with Iodogen) (see entire document, especially, abstract).  In addition, it is disclosed that the coating technique may be used to label protein with other radioisotopes such as 67Ga and 11In (column 1, lines 45-63; column 2, lines 12-26; column 3, lines 31-37).  The Iodogen may be coated onto the inner surface of the glass reaction vials; thus, permitting the vials to be precoated with the reagent and presealed and suppled for use in that form (column 2, lines 7-11).  The coated vials may be assembled as a kit (column 5, lines 40-60).
Hemstad discloses radiopharmaceuticals that are used with coated vials/containers (see entire document, especially, abstract).  It is disclosed that coated vials/containers are advantageous for use with kits for the preparation of radiopharmaceuticals, particularly those having lyophilized precursors (column 2, lines 45-49).  In addition, the document, discloses why one would be motivated to use coated vials/containers (column 2, lines 28-45).  The vials/containers may be coated with silica (column 3, lines 8-23).  The document also discloses that one may radiolabel with isotopes such as 68Ga, 111In, 67Ga, and iodine using the method of Hemstad (column 5, lines 50-59).
Sagona et al disclose the coating of vials with silica which has 14 protons (see entire document, especially, abstract).  One may have a barrier coating/layer or a pH protective coating/layer (page 4, paragraph [0071] – [0083]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Eder et al using the teachings of the secondary references for the reasons set forth below.
(1) Eder et al renders obvious Applicant’s elected species in addition to rendering obvious other DKFZ-PSMA species (e.g., DKFZ-PSMA-617 and DKFZ-PSMA-617-1).
(2) Eder et al, like Afshar-Oromieh et al disclose that it is well known in the art to have a DKFZ-PSMA-11 (Applicant’s elected specie) structure that may be labeled with 68Ga.  Furthermore, since both Eder et al and Afshar-Oromieh et al are directed to PSMA ligands, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
	(3) Denmeade et al, Haisma, Hemstad, and Sagona et al all disclose that it is well known in the art to coat vials/ containers containing lyophilized material.  In addition, Denmeade et al disclose that having a kit containing PSMA material is known in the art.  Thus, based on the combined teachings, it would have been obvious to one of ordinary skill in the art to combine the teachings on coating vials/containers and incorporating a PSMA ligand therein with a sodium-based buffer as taught in the art.
	For the reasons set forth above, the instant invention is rendered obvious by the cited prior art.


COMMENTS/NOTES
All references were provided to Applicant in the previous office action.

The phrase ‘for labeling a PSMA ligand with a radioactive isotope selected form the group consisting of 68Ga, 117Lu, and 90Y’ is the intended use of the kit of independent claim 1.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular, it is noted that the composition/product of the prior art is the same/similar as that being claimed by Applicant.  Although the cited prior art does not disclose the particular use, the composition/product would be capable of having the same use as Applicant's invention since a composition/product and its properties are inseparable.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 4, 2022